Citation Nr: 0530309	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1949 
and May 1954 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Based on an October 31, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A.               § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran does not currently suffer from pulmonary fibrosis.

3.  The competent medical evidence of record shows that the 
veteran does not currently have nor did he ever have active 
pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 
3.303 (2005).  

2.  Tuberculosis was not incurred in or aggravated during 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

December 2004 Board Remand and Veterans Claims Assistance Act 
of 2000

On Remand, the Appeals Management Center (AMC) afforded the 
veteran a VA examination in June 2005 and obtained a medical 
nexus opinion in July 2005 on the etiology of the claimed 
disorders.  The Board finds that the medical nexus opinion 
provided thoroughly addresses the questions directed to the 
VA examiner in accordance with the Remand directives despite 
the veteran's authorized representative's contentions to the 
contrary set forth in the October 2005 Informal Hearing 
Presentation.  

Lastly, pursuant to the Remand directives, in correspondence 
dated in March 2005, the AMC requested that the veteran 
complete the authorization release form provided to enable 
the AMC to obtain private treatment records from Sumter 
Medical Consultants.  The claims file shows that the veteran 
did not submit the authorization release form to the AMC.  As 
such, no further efforts to obtain these records are 
warranted.  Based on the foregoing, the Board finds that the 
AMC complied with the Board's December 2004 Remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2001, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
July 2001 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  Follow-up 'duty to assist' 
letters were mailed to the veteran in October 2002, May 2003, 
and March 2005.

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO and AMC asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO and the AMC provided the veteran with a copy of 
the July 2001 rating decision, August 2002 Statement of the 
Case (SOC), March 2004 SSOC, and August 2005, which included 
a discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The August 2002 SOC and August 2005 
SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's December 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records, reserve service medical 
records, VA treatment records, and testimony from the January 
2004 local hearing and July 2004 travel board hearing), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO/AMC or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


Evidence

According to statements of record and testimony the veteran 
presented at the local and travel board hearings, he contends 
that he either contracted tuberculosis or was exposed to 
tuberculosis during service while stationed in Thailand.  The 
veteran contends that he has pulmonary fibrosis either as a 
residual of tuberculosis or as the result of exposure to jet 
engine fumes during the performance of his duties as a jet 
engine mechanic-to include the time he spent in Thailand 
working in a laboratory testing aircraft oil.  The veteran 
maintains that he has received conflicting information from 
physicians as to whether he has tuberculosis and/or pulmonary 
fibrosis.

The DD Form 214s show that the veteran's military 
occupational specialty was a jet engine mechanic/technician.  

Service medical records dated in 1969 and 1970 showed that 
the veteran underwent a 13-month course of "INH" treatment, 
following positive testing for purified protein derivative 
(PPD) of tuberculin.  Thereafter, records showed that 
tuberculosis or pulmonary fibrosis was not identified 
including when the veteran was examined at the March 1971 
periodic examination and the August 1973 retirement 
examination.  Chest x-rays were noted as normal.  

Reserve service medical records dated from 1975 to 1994 noted 
no findings of tuberculosis or pulmonary fibrosis.  

VA treatment records dated from July 2001 to May 2003 showed 
that the veteran presented in "PCC" for an initial visit in 
July 2001.  It was noted that the veteran was being followed 
by Dr. C.P. for several disorders that included pulmonary 
fibrosis.  The examination revealed that the veteran's lungs 
were clear to auscultation.  An assessment of "pulmonary 
fibrosis, stable" was noted.  A February 2002 record showed 
that the veteran reported a 20 pack per year history of 
smoking, but he quit smoking in 1966.  An April 2002 record 
noted that an examination revealed that the veteran's lungs 
were clear to auscultation.  The examiner noted an assessment 
of history of pulmonary fibrosis/emphysema, stable.  A May 
2003 report noted that based on an April 2002 pulmonary 
function test, the spirometry revealed a mild to moderate 
obstructive ventilatory defect with a minimal response to 
bronchodilators. The interpreter further noted that lung 
volumes and diffusion were within normal limits.  The 
interpreter added that the normal "DL/VA" suggested the 
absence of severe destructive emphysema.  

In an undated letter, Dr. C.P. reported that he had reviewed 
the veteran's medical records "from his time in the 
military."  Dr. C.P. noted that the veteran felt that his 
pulmonary fibrosis could have resulted from some of the 
"environmental exposures" that he was exposed to in the 
military.  Dr. C.P. contended that he believed that this was 
possible.

The June and July 2005 VA examination reports showed that the 
examiner reviewed the claims file.  The examiner reported on 
pertinent findings from the veteran's service medical 
records.  The examiner noted that in March 1991, August 1983, 
December 1983, and February 2005, the veteran had normal 
chest radiographs.  The examiner indicated that there was no 
record of the veteran having had active pulmonary 
tuberculosis, but he observed that the veteran was 
appropriately treated with isoniazid for his PPD.  The 
examiner noted that the claims file included an August 2002 
statement from the veteran in which he stated that his family 
physician told him he had pulmonary fibrosis secondary to 
tuberculosis.  The examiner maintained that this diagnosis 
was highly unlikely since the veteran had never had active 
pulmonary tuberculosis; the examiner added that it was his 
opinion that this diagnosis was incorrect.  

The examiner addressed Dr. C.P.'s letter in which he stated 
that the veteran claimed that his pulmonary fibrosis was 
secondary to chemical exposure while serving in the military.  
The examiner commented that Dr. C.P. did not state that he 
agreed with this assessment, but only that it was possible.  
The examiner noted that the claims file contained no medical 
records from any pulmonologist despite the veteran's 
contention that he had been evaluated by numerous physicians 
including a pulmonologist.  The examiner further noted that 
there was no documentation in the claims file that the 
veteran actually had pulmonary fibrosis.  The examiner 
contended that while Dr. C.P. stated that the veteran had 
pulmonary fibrosis, he did not go on to explain what this 
diagnosis was based upon.  The examiner reported that recent 
pulmonary function testing revealed that the veteran had an 
"obstructive ventilator defect with no improvement after 
inhaled bronchodilators."  The examiner explained that this 
test was more consistent with chronic obstructive pulmonary 
disease.  The examiner noted that pulmonary fibrosis usually 
caused a restrictive lung defect on pulmonary function.  The 
examiner further noted that the veteran recently had an 
echocardiogram that revealed normal left ventricular and 
right ventricular systolic function and normal pulmonary 
artery pressures.  

The examiner concluded that the medical records in the claims 
file did not support the diagnosis of pulmonary fibrosis.  
The examiner opined that it was less likely than not that the 
veteran's current respiratory problems were secondary to 
exposure to chemicals while serving in the military.  The 
examiner noted that the veteran had an obstructive lung 
defect that might be related to his remote history of 
cigarette smoking.  The examiner reiterated that the veteran 
had a remote history of a positive tuberculin skin test for 
which he was treated appropriately with isoniazid, but he 
noted that the medical records did not support the diagnosis 
of pulmonary tuberculosis.  The examiner opined that it was 
less likely than not that the veteran had active pulmonary 
tuberculosis.  The examiner added that the positive skin 
tuberculin test was of no clinical significance at this time.  


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

According to the VA examiner, the medical evidence of record 
fails to show that the veteran actually has or ever had 
active pulmonary tuberculosis or that he currently has 
pulmonary fibrosis.  Dr. C.P.'s speculation that it is 
possible that the veteran's reported pulmonary fibrosis 
resulted from chemical exposure is baseless where there is no 
evidence that the disease has been objectively demonstrated, 
as the VA examiner correctly observed.  Thus, Dr. C.P.'s 
opinion is of little or no probative value as it is based on 
an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  Moreover, no reasons and bases are 
provided for Dr. C.P.'s conclusion, other than it was based 
on a history provided by the veteran.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For these 
reasons, VA treatment records, which note assessments of 
pulmonary fibrosis based solely on a history provided by the 
veteran and not based on objective demonstration, similarly 
do not constitute competent medical evidence that the veteran 
currently has pulmonary fibrosis.

The Board notes that entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  In the 
opinion of the VA examiner, the veteran does not currently 
suffer from active pulmonary tuberculosis or pulmonary 
fibrosis, and consequently, neither disease is related to an 
incident of the veteran's military service.  The Board notes 
that the VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran.  Also, 
the VA examiner's opinion is supported by a rationale and 
found to be persuasive when considered with the rest of the 
evidence of record.  Thus, the Board accords greater 
evidentiary weight to the VA examiner's opinion than Dr. 
C.P.'s opinion.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Consequently, the Board finds the VA examiner's opinion 
dispositive on the question of whether the claimed disorders 
are related to the veteran's service.  The weight of the 
evidence is against the veteran's claims; therefore, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for pulmonary fibrosis and 
tuberculosis is not warranted.


ORDER

Service connection for pulmonary fibrosis is denied.

Service connection for tuberculosis is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


